NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



G.C.,                              )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D19-2082
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Polk
County; Melissa Gravitt, Judge, and
Mark Hofstad, Senior Judge.

Howard L. Dimmig, II, Public Defender,
and Carly J. Robbins-Gilbert, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Pamela Cordova
Papasov, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.